PER CURIAM.
We affirm the judgment and sentence and the restitution as ordered. We remand, however, with directions to delete the awards for court costs, investigative costs, a public defender lien, and a 4% surcharge. See McCray v. State, 665 So.2d 384 (Fla. 1st DCA 1996); Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). On remand, the trial court may enter a written order reimposing some or all of these charges so long as specific statutory authority is provided for them.
BOOTH, JOANOS and VAN NORTWICK, JJ., concur.